Title: To Alexander Hamilton from William Bradford, 15 April 1794
From: Bradford, William
To: Hamilton, Alexander



Philadelphia, April 15. 1794.
Sir.

I have attentively considered the question which you have stated for my consideration & I am clearly of opinion “that the stock of the United States standing in the names of individuals on the books of the Treasury are not liable to attachment by the Laws of Pennsylvania.” Independent of the strong considerations which arise from the nature of the debt and the manner in which transfers are secured by the Act of the 4. Augt. 1790, I am of this opinion, because the United States cannot “be obliged to appear in Court as Garnishees” and no process lies to compell a transfer or to obtain any effect from such attachment. A debt can be attached only in the hands of the debtor—and any service of a writ of Attachment upon the officers of the Treasury, with an intent thereby to attach the debt due from the United States to the individual who may be defendant in such Attachment, I conceive, would be wholly unavailing.
I have the honor to be with the greatest respect and Esteem   Sir Your most Obedt. Servt.

Wm Bradford
The Secretary of the Treasury.

